                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                        NO. 5:20-HC-2088-FL



 CHARLES HALLINAN, JOSEAN                       )
 KINARD, ARNOLD J. HILL,                        )
 BENJAMIN D. McRAE, JOHN DAILEY,                )
 LEE M. AYERS, GEORGE B. RIDDICK,               )
 JORGE LUIS MALDONADO, ANTWAN                   )                      ORDER
 HARRIS, ANTHONY BUTLER, and                    )
 TROY A. TITUS, on behalf of themselves         )
 and similarly situated individuals,            )
                                                )
                   Petitioners/Plaintiffs,      )
                                                )
             v.                                 )
                                                )
 WARDEN THOMAS SCARANTINO,                      )
 MICHAEL CARVAJAL, and JEFFERY                  )
 ALLEN,                                         )
                                                )
                   Respondents/Defendants.      )


          This matter is before the court on motion for temporary restraining order, preliminary

injunction, and writ of habeas corpus, filed May 28, 2020, by petitioners/plaintiffs (“petitioners”).

(DE 24). Issues raised are ripe for ruling. For the following reasons, petitioners’ motion is

denied.

                                   STATEMENT OF THE CASE

          Petitioners Charles Hallinan (“Hallinan”), Josean Kinard (“Kinard”), Arnold J. Hill

(“Hill”), Benjamin D. McRae (“McRae”), John Dailey (“Dailey”), Lee M. Ayers (“Ayers”),

George B. Riddick (“Riddick”), Jorge Luis Maldonado (“Maldonado”), Antwan Harris (“Harris”),

Anthony Butler (“Butler”), and Troy A. Titus (“Titus”), federal inmates represented by counsel,

filed May 26, 2020, petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 and class



            Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 1 of 37
action complaint for injunctive and declaratory relief. Petitioners allege respondents Thomas

Scarantino (“Scarantino”), the warden of the Federal Correctional Complex in Butner, North

Carolina (“FCC-Butner”), Michael Carvajal (“Carvajal”), the Federal Bureau of Prisons (“FBOP”)

director, and Jeffrey Allen (“Allen”), the FBOP medical director, are violating their rights under

the Eighth Amendment to the United States Constitution.            Specifically, petitioners assert

respondents have failed to control the spread of the virus that causes COVID-19 within FCC-

Butner, thus exposing them to a substantial risk of contracting the disease.

       Petitioners seek to represent a class of similarly situated federal inmates at FCC-Butner

and a “medically vulnerable subclass” of inmates over age 50 or who have certain preexisting

health conditions that expose them to greater risk of complications if they contract COVID-19.

The petition seeks immediate injunctive and declaratory relief pursuant to 28 U.S.C. §§ 1331,

2201-02, and 2243.

       On May 29, 2020, the court completed its initial review of the petition and ordered

respondents to file expedited responsive pleading on or before June 3, 2020. On May 30, 2020,

petitioners filed the instant motion for temporary restraining order, preliminary injunction, and

writ of habeas corpus pursuant to Federal Rule of Civil Procedure 65 and 28 U.S.C. § 2241.

Petitioners request that the court immediately order the following relief: 1) order respondents to

identify, within one day, all people incarcerated at FCC-Butner who fit within the medically

vulnerable subclass; 2) appoint an expert to determine appropriate categories of release for each

subclass member within 48 hours of entering the order or injunction; 3) require release, without

quarantining at FCC-Butner, of all persons identified as appropriate for release within 24 hours of

creation of the expert list; and 4) order respondents to prepare a COVID-19 mitigation plan to be


                                                 2




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 2 of 37
submitted to the court within 48 hours and overseen by a qualified public health expert pursuant

to Federal Rule of Evidence 706.

       Petitioners define “release” as the discharge of subclass members from FCC-Butner, which

may include enlargement of custody to home confinement or community corrections placements

(halfway houses), release to community supervision, or furloughs to another medical facility,

hospital, or halfway house. Petitioners’ proposed mitigation plan contains numerous public

health directives designed to prevent the spread of COVID-19 at FCC-Butner, and proposals for

providing medical care to those inmates who have developed the disease.

       In support of the instant motion, petitioners rely upon 1) their personal declarations, with

exhibits thereto; 2) declarations of current and former inmates Roger Duane Goodwin

(“Goodwin”), Michael Harrington (“Harrington”), Lewis Donnell Huntley (“Huntley”), John

Krokos (“Krokos”), Randy Flores Ortiz (“Ortiz”), and William Robert Whyte (“Whyte”); 3)

declarations of proposed experts Chris Breyer, M.D., M.P.H., Joe Goldenson, M.D., and Dan

Pacholke, with exhibits thereto; 4) FBOP press releases; 5) memoranda from Attorney General

William Barr to respondent Carvajal; 6) memorandum from Andre Matevousian and L. Cristina

Griffith to FBOP executive officers; 7) Centers for Disease Control and Prevention’s (“CDC”)

guidelines, information sheets, and reports regarding COVID-19; 8) court filings and orders in

United States v. El-Hanafi, No. 1:10-CR-162-KMW (S.D.N.Y.), United States v. Thompson, No.

1:15-CR-448 (E.D. Ill.), and United States v. Krokos, No. 12-CR-527 (C.D. Cal.); and 9)

screenshots of the FBOP’s coronavirus website as of March 31 and April 27, 2020.

       On May 29, 2020, the court directed respondents to file response to the instant motion by

June 3, 2020. On May 29, June 1, June 2, and June 4, 2020, petitioners filed notices of subsequent


                                                3




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 3 of 37
facts and supplemental declarations of counsel reporting six inmate deaths and one staff death at

FCC-Butner related to COVID-19.

        On June 3, 2020, respondents timely filed their opposition to the instant motion for

temporary restraining order or preliminary injunction. That same day, respondents filed motion

to dismiss or in the alternative for summary judgment. In support of both filings, respondents rely

upon statement of material facts and appendix comprising the following: 1) declaration of Phillip

Clark (“Clark”), FCC-Butner’s case management coordinator, with exhibits thereto; 2) declaration

of Andrew Stock (“Stock”), clinical director of the Federal Medical Center at Butner; 3)

declaration of Mary Strassel (“Strassel”), assistant supervisor of education and team leader of the

FCC-Butner planning section team, with exhibits thereto; 4) declaration of Kellie Harden

(“Harden”), director of quality management and supervisory health systems specialist for FCC-

Butner; 5) declaration of Luis Martinez (“Martinez”), acting environmental and safety compliance

administrator at FCC-Butner, with exhibits thereto; and 6) declaration and supporting exhibits

from Christina Kelley (“Kelley”), senior attorney at FCC-Butner.

       Petitioners filed reply on June 8, 2020, relying upon declaration of Jeffery Wilkerson

(“Wilkerson”), counsel for petitioners, with exhibits thereto.

                                STATEMENT OF THE FACTS

       The factual background, drawn from the parties’ extensive filings, is summarized below.

A.     Petitioners

       Petitioner are 11 federal inmates incarcerated at FCC-Butner.      FCC-Butner is a federal

prison complex comprising five institutions: a federal medical center (“FMC-Butner”); two

medium custody facilities (“FCI Butner-medium I” and “FCI Butner-medium II”); a low-security


                                                 4




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 4 of 37
institution (“FCI Butner-low”); and a federal prison camp (“FPC Butner”). (Clark Decl. (DE 37-

1) ¶ 6). As of June 3, 2020, FCC-Butner housed approximately 4,360 inmates. (Id. ¶ 5). The

complex generally is over capacity by approximately 300 inmates, and FCI Butner-low is over

capacity by 172 inmates. (Id. ¶¶, 5, 8).

       Petitioner Hallinan is 79 years old and he is incarcerated at FCI Butner-low. He suffers

from bladder and prostate cancer, both of which are in remission.           He also suffers from

hypertension, cardiovascular disease, and celiac disease.       He was sentenced to 14 years’

imprisonment following convictions for violating the Racketeer Influenced and Corrupt

Organizations Act, money laundering, and wire fraud, and his projected release date is July 3,

2030. (See Hallinan Decl. (DE 26-5) ¶¶ 1-7).

       Petitioner Kinard is 34 years old and he is incarcerated at FCI Butner-low. He is in good

health. He was sentenced to 70 months’ imprisonment following convictions for possession with

intent to distribute controlled substances and possession of a firearm by a convicted felon, and his

projected release date is May 9, 2022. (Kinard Decl. (DE 26-10) ¶¶ 1-4).

       Petitioner Hill is 68 years old and he is incarcerated at FCI Butner-low. He suffers from

hypertension, cardiovascular disease, and diabetes. He underwent a triple-bypass cardiac surgery

in 2019. He also uses a wheelchair due to a spinal cord injury. He was sentenced to 20 years to

life imprisonment following conviction for first-degree murder while armed in violation of the

D.C. Code. He was granted parole in 2012, but parole was rescinded when the victim’s family

objected to his release. (Hill Decl. (DE 26-8) ¶¶ 1-8).

       Petitioner McRae is 43 years old and he is incarcerated at FCI Butner-low. He suffers

from hypertension, blood clots, and morbid obesity. An inferior vena cava filter has been placed


                                                 5




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 5 of 37
in his chest to trap large blood clots. He was sentenced to 60 months’ imprisonment following

his conviction for distributing a controlled substance in violation of the D.C. Code, and his

projected release date is January 26, 2022. (McRae Decl. (DE 26-13) ¶¶ 1-7).

       Petitioner Dailey is 62 years old and he is incarcerated at FCI Butner-low. He suffers from

mycosis fungoides, a rare, terminal form of non-Hodgkin’s lymphoma that causes painful lesions.

As the lesions develop, they are expected to metastasize to his brain and bones. He also has a

congenital heart defect that causes frequent fainting, which has worsened while on chemotherapy.

Petitioner Dailey was sentenced to 27 months’ imprisonment for Medicare fraud, and his projected

release date is August 20, 2021. (Dailey Decl. (DE 26-3) ¶¶ 1-11).

       Petitioner Ayers is 37 years old and he is incarcerated at FCI Butner-medium II. He

suffers from pernicious anemia, which has caused an abnormal spinal cord, severe stomach pain,

and muscle weakness. He also suffers from atrophic gastritis, a chronic autoimmune condition.

He was sentenced to 108 months’ imprisonment following conviction for assault with a dangerous

weapon in violation of the D.C. Code. He is also serving a concurrent term of 72 months’

imprisonment for distribution of 50 grams or more of cocaine base. His projected release date is

March 5, 2022. (Ayers Decl. (DE 26-2) ¶¶ 1-8).

       Petitioner Riddick is 51 years old and he is incarcerated at FCI Butner-medium II. He

suffers from lymphoma (in remission), diabetes, asthma, and sleep apnea, and he currently takes

an immunosuppressant medication following surgery. He was sentenced to 15 years to life

imprisonment following convictions for second-degree murder while armed, possession of a

firearm during the commission of a crime, and carrying a pistol without a license. (Riddick Decl.

(DE 26-15) ¶¶ 1-9).


                                                6




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 6 of 37
       Petitioner Maldonado is 52 years old and he is incarcerated at FCI Butner-medium I. As

a result of kidney disease, he has received two kidney transplants, which require

immunosuppressant medications. He recently noticed blood in his urine, and he is concerned that

medical tests suggest his kidneys are failing. However, due to the COVID-19 outbreak, he has

not been able to see a nephrologist. He also suffers from malignant hypertension. He was

sentenced to 84 months’ imprisonment following convictions for conspiracy, wire fraud, theft of

government property, aggravated identity theft, and aiding and abetting, and his projected release

date is November 20, 2022. (Maldonado Decl. (DE 26-12) ¶¶ 1-25).

       Petitioner Harris is 38 years old and he is incarcerated at FCI Butner-low. He suffers from

hypertension, pre-diabetes, and he is overweight. He was sentenced 173 months’ imprisonment

following convictions for possession of a firearm in furtherance of a drug trafficking crime and

possession with intent to distribute marijuana, and his projected release date is October 4, 2022.

(Harris Decl. (DE 26-7) ¶¶ 1-7).

       Petitioner Butler is 35 years old and he is incarcerated at FCI Butner-low. He suffers from

diabetes, Hepatitis B, and a heart murmur that causes shortness of breath. He was sentenced to

60 months’ imprisonment following convictions for possession of a firearm by a convicted felon

and possession of a firearm in furtherance of a drug trafficking crime, and his projected release

date is November 1, 2025. (Pet. (DE 1) ¶ 32).

       Petitioner Titus is 54 years old and he is incarcerated at FCI Butner-low. He is in good

health. He was sentenced to 360 months’ imprisonment following conviction for wire fraud, and

his projected release date is January 8, 2035. (Titus Decl. (DE 26-16) ¶¶ 1-4).




                                                7




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 7 of 37
B.      The COVID-19 Pandemic

        The novel coronavirus known as SARS-nCoV-2 causes COVID-19, a deadly respiratory

infection for which no known cure or vaccine is available. (Beyer Decl. (DE 26-18) ¶¶ 1, 5).

The virus has produced a global pandemic, with infections in the United States reaching over 1.4

million people as of May 16, 2020. (Id. ¶¶ 3-4). Approximately 20 percent of people who

contract COVID-19 will have more severe disease requiring medical intervention and support.

(Id. ¶ 5). In those cases, COVID-19 may cause severe lung damage, including permanent loss of

respiratory capacity, as well as damage to the heart, central nervous system, and liver (Id. ¶ 5).

Approximately 30 percent of the persons who develop severe COVID-19 progress to Acute

Respiratory Distress Syndrome, which is potentially fatal and requires immediate medical

intervention. (Id. ¶ 8; Goldenson Decl. (DE 26-19) ¶ 8).

        Petitioners’ expert estimates the COVID-19 case fatality rate in the United States may be

as high as six percent. (Beyer Decl. (DE 26-18) ¶ 5). The rate is higher for persons with certain

pre-existing medical conditions, including cardiovascular disease (13.2 percent), diabetes (9.2

percent), hypertension (8.4 percent), chronic respiratory disease (8.0 percent), and cancer (7.4

percent). (Id. ¶¶ 7, 99). The risk of severe complication and death also is higher if the patient

has asthma, chronic liver or kidney disease, epilepsy, a compromised immune system, blood

disorders, inherited metabolic disorders, stroke, and developmental delay. (Id. ¶ 99). Men and

persons over age 50 are particularly vulnerable to developing severe COVID-19 disease. (Id.

¶¶ 7, 98).

        The virus is highly infectious. The virus spreads primarily through close contact with an

infected person (who may be asymptomatic), including through respiratory droplets produced


                                                8




             Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 8 of 37
when the infected person coughs, sneezes, or talks. (CDC, How COVID-19 Spreads (DE 26-27)).

Although less common, the virus can spread through contact with a contaminated surface. (Id.).

Each person infected with the virus infects on average three additional persons. (Beyer Decl. (DE

26-18) ¶ 12). The “attack rate,” which measures the proportion of people exposed to the virus

who develop COVID-19, is estimated at 20 to 30 percent. (Id.). The attack rate may be as high

as 80 percent in some settings and populations, such as correctional facilities and nursing homes.

(Id.).

         The CDC recommends “social distancing” to slow the spread of the virus. (Id. ¶ 13; CDC

Social Distancing Guidelines (DE 26-25)). Social distancing involves staying at least six feet

apart from other people and avoiding groups, crowded places, and mass gatherings. (CDC Social

Distancing Guidelines (DE 26-25)). The CDC also recommends wearing face coverings over the

nose and mouth and vigilant hygiene practices including hand washing and disinfecting frequently

touched surfaces. (CDC, COVID-19: How to Protect Yourself and Others (DE 26-26)).

C.       FBOP and FCC-Butner’s Response to the Virus

         As early as January 2020, FBOP officials began coordinating with subject matter experts,

including the Centers for Disease Control and Prevention and the World Health Organization, to

develop a response to the pandemic. (Resp’ts’ Stmt. (DE 36) ¶ 10). As a result, the FBOP

developed a multi-phased action plan designed to “mitigate the spread of COVID-19” among

inmates and staff. (Id.). The FBOP currently is in phase seven of the plan, which requires all

inmates to remain in their housing units or cells for a period of 14 days to prevent further spread

of the virus. (Id. ¶ 11). Limited group gatherings within housing units are allowed for essential

functions including laundry, showers, visiting the commissary, and telephone and computer


                                                9




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 9 of 37
access.    (Id.).   All staff and inmates have been issued appropriate face coverings and are

“encouraged” to wear them when social distancing is impossible. (Id.). The FBOP also has

developed isolation procedures for inmates who are symptomatic of COVID-19, and quarantine

procedures for inmates who are asymptomatic with risk of exposure. (Id. ¶ 12). Social and legal

visits also have been suspended. (Id. ¶ 13).

          The foregoing procedures have been implemented at FCC-Butner. (Id. ¶ 15). FCC-

Butner staff are providing education about the virus to inmates and staff, conducting COVID-19

screenings of staff and inmates, implementing isolation and quarantine procedures, and have

ordered enhanced cleaning and medical supplies. (Id.; Stock Decl. (DE 37-10); Strassel Decl.

(DE 37-11)). All newly admitted inmates are screened for symptoms and placed in quarantine

for 14 days, where they must test negatively for COVID-19 at least twice before their release into

the general inmate population. (Stock Decl. (DE 37-10) ¶ 33). Inmates with ongoing work

details that require interaction with staff or other inmates undergo screening, including temperature

checks, before and after each work shift. (Id. ¶ 40). Staff and visitors also are screened before

entering any FCC-Butner institution, with individuals who display a body temperature above 100.4

degrees Fahrenheit or other symptoms consistent with COVID-19 denied entry into the building.

(Id. ¶¶ 46, 48). All staff and inmates have been provided with and instructed to wear face

coverings when social distancing is impossible. (Id. ¶¶ 45, 51, 52). Staff must follow CDC

guidance for mitigating the spread of the virus, including staying home when sick, frequent and

thorough hand washing, cleaning commonly touched areas, and social distancing. (Id. ¶¶ 51, 52).

          Medical staff “immediately” evaluate all inmates who present with symptoms of COVID-

19, and make a clinical determination about whether isolation or testing is appropriate. (Id. ¶ 25).


                                                 10




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 10 of 37
Inmates exposed to virus also are placed in quarantine and monitored for a period of 14 days. (Id.

¶ 43).

         FCC-Butner has obtained two FDA-authorized testing machines for onsite testing of

inmates, which return test results within 15 minutes or less. (Harden Decl. (DE 39-25) ¶ 3).

Offsite testing also is available. (Id.). Current testing practice is that only inmates who present

with symptoms are tested. (Id. ¶ 5). However, due to the recent surge in positive cases at FCI

Butner-low, staff have tested all inmates housed in that institution. (Id.). As of June 3, 2020,

1,277 inmates have been tested for COVID-19, out of the 4,360 inmates incarcerated at FCC-

Butner. (Id. ¶ 6; Clark Decl. (DE 37-1) ¶ 5).

         Finally, respondents have implemented enhanced sanitation practices at FCC-Butner. On

March 17, 2020, respondent Scarantino issued a heightened sanitation plan developed in

anticipation of COVID-19 reaching FCC-Butner. (Martinez Decl. (DE 40-1) ¶ 9). The plan

reminded staff of the required daily cleaning steps that all staff should take at FCC-Butner, and

instructed staff and inmates to clean all housing areas, showers, and other common areas. (Id.).

The FCC-Butner safety department subsequently issued a sanitation plan that delineated the

cleaning/disinfecting schedule, identified the specific products to use during such cleanings, and

identified whether inmates or staff are required to clean and disinfect specified areas. (Id. ¶ 11).

         The safety department also utilizes “backpack” sprayers to disinfect certain areas of the

institution, including corridors, housing units, doors, inmate computers, phones, carts, trash bins,

light switches, hand rails, stairs, elevators, housing unit ice machines, housing unit hot water

dispensers, inmate and staff bathrooms, housing unit tables, washing machines and dryers, all

institutional entrances, and other frequently-touched surfaces. (Id. ¶ 12). A “log” system is in


                                                 11




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 11 of 37
place to document the frequency with which staff sanitize each area in the institutions. (Id. ¶ 13).

Hand sanitizer and soap dispensers are maintained at full capacity on each housing unit. (Id.

¶ 14).

D.        COVID-19 at FCC-Butner

          Despite the foregoing efforts, the novel coronavirus has spread to FCC-Butner, which is

now facing one of the largest outbreaks within the federal prison system. (Beyer Decl. (DE 26-

18) ¶ 17). As of June 8, 2020, the FBOP reported 19 inmate deaths and 664 active inmate and

staff infections at FCC-Butner. (Wilkerson Decl. Ex. 2 (DE 48-2) at 4).1                       One staff member

death also has been reported. (Id.).           The majority of the inmates who died suffered from long-

term preexisting health conditions that the CDC lists as risk factors for developing more severe

COVID-19 disease. (FBOP Press Releases (DE 26-21)). From April 22 to June 8, 2020, the

number of inmate infections at FCI Butner-low has increased from 7 to 617 inmates (out of

approximately 1,162 total inmates at the institution), indicating a significant outbreak is unfolding.

(Wilkerson Decl. Ex. 2 (DE 48-2) at 2-4; see also Harden Decl. (DE-39-25) ¶ 5 (confirming recent

“surge” in infections at FCI-Butner-low); Clark Decl. (DE 37-1) ¶ 13).

          Petitioners and their experts testify that respondents have failed to adequately protect FCC-

Butner inmates from risk of COVID-19 infection. Their testimony focuses on four principal

issues:     1) social distancing and hygiene/sanitation; 2) isolation procedures; 3) quarantine

procedures; and 4) testing.




1
         Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page
number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if
any, specified on the face of the underlying document.

                                                         12




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 12 of 37
       1.      Social Distancing and Hygiene/Sanitation

       At best, social distancing and proper hygiene practices are challenging at FCC-Butner. At

FCI Butner-low, inmates live in large open rooms (“dormitories”) holding as many as 150 inmates.

(Kinard Decl. (DE 26-10) ¶ 5; McRae Decl. (DE 26-13) ¶¶ 8-9; Hill Decl. (DE 26-8) ¶¶ 9-10;

Hallinan Decl. (DE 26-5) ¶¶ 8-9; Maldonado Decl. (DE 26-12) ¶¶ 26-27). These dormitories are

divided into separate “cubicles” by partial walls approximately six feet high, with each cubicle

holding up to three inmates. (Krokos Decl. (DE 26-11) ¶ 17; Kinard Decl. (DE 26-10) ¶ 5; McRae

Decl. (DE 26-13) ¶¶ 8-9; Hill Decl. (DE 26-8) ¶¶ 9-10; Hallinan Decl. (DE 26-5) ¶¶ 8-9). Inmates

housed in these cubicles sleep within six feet of each other. (Hill Decl. (DE 26-8) ¶¶ 11; Hallinan

Decl. (DE 26-5) ¶ 11; Krokos Decl. (DE 26-11) ¶ 18; Dailey Decl. (DE 26-3) ¶ 11). Some

inmates in the dormitories sleep in hallways or along walls where other inmates frequently pass

within six feet of their beds. (Goodwin Decl. (DE 26-4) ¶ 20; Huntley Decl. (DE 26-9) ¶ 8). The

inmates also share bathrooms/showers, computers, and telephones, often standing shoulder-to-

shoulder while they wait their turns on the computer or telephone. (Hill Decl. (DE 26-8) ¶¶ 12,

15-16; Hallinan Decl. (DE 26-5) ¶ 12, 18-19; Krokos Decl. (DE 26-11) ¶¶ 33-38; Dailey Decl.

(DE 26-3) ¶ 17, 23-25). The common areas and electronic equipment are cleaned once daily in

most units, and the phones and computers are not disinfected after each use. (Dailey Decl. (DE

26-3) ¶ 19; Hallinan Decl. (DE 26-5) ¶ 14; Hill Decl. (DE 26-8) ¶¶ 15-16; Krokos Decl. (DE 26-

11) ¶¶ 34, 36). Inmates housed in the dormitory units also must line up close together to pick up




                                                13




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 13 of 37
meals and medications several times each day. (Hallinan Decl. (DE 26-5) ¶ 16; Hill Decl. (DE

26-8) ¶¶ 13-14).

       At the medium-custody facilities, inmates are housed in cells approximately eight feet long

and six feet wide, which hold two to four people. (Ayers Decl. (DE 26-2) ¶ 10; Riddick Decl.

(DE 26-15) ¶ 14). Inmates in these units share toilets and sinks with their cellmates and showers

with everyone on their 120-person units. (Ayers Decl. (DE 26-2) ¶ 15; Riddick Decl. (DE 26-15)

¶ 15). As in the dormitories, inmates in the medium-custody facilities do not socially distance

when they are in lines for computers or phones, and the equipment is cleaned approximately once

daily. (Ayers Decl. (DE 26-2) ¶¶ 21-22). Meals and medications are delivered to the cells by

staff or inmate orderlies, who also have access to other areas of the prison. (Ortiz Decl. (DE 26-

14) ¶ 9; Ayers Decl. (DE 26-2) ¶ 20).       FBOP staff provide medium-custody inmates with

disinfectant spray in order to clean the cells, but these products are not always available. (Ayers

Decl. (DE 26-2) ¶ 16).

       Inmates and staff also move frequently between units and interact with inmates housed on

other units, including isolation areas where inmates presumed to have the virus are housed.

(Ayers Decl. (DE 26-2) ¶¶ 29-30; Dailey Decl. (DE 26-3) ¶¶ 33-34). Inmates who work in

UNICOR (an FBOP employment program) or kitchen positions frequently come into contact with

inmates from other housing units. (Ayers Decl. (DE 26-2) ¶ 29; Hill Decl. (DE 26-8) ¶ 23;

Krokos Decl. (DE 26-11) ¶ 63). On or about May 13, 2020, two inmates developed symptoms of

COVID-19 while working in the kitchen and had to be placed in isolation. (Hallinan Decl. (DE

26-5) ¶ 23).




                                                14




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 14 of 37
       2.      Isolation of Inmates Displaying COVID-19 Symptoms

       FBOP staff place inmates suspected or confirmed of having COVID-19 in isolation in the

special housing unit (“SHU”). (Ayers Decl. (DE 26-2) ¶ 26; Hill Decl. (DE 26-8) ¶ 20; Hallinan

Decl. (DE 26-5) ¶ 25).     According to petitioners’ expert, this procedure does not provide

appropriate “medical” isolation where the SHU does not permit full isolation between corrections

officers and inmates and isolated inmates use common recreational spaces. (Beyer Decl. (DE 26-

18) ¶ 82). Furthermore, FBOP staff allegedly only place inmates in SHU isolation if they develop

a fever, which is inconsistent with CDC guidance that medical isolation should be activated as

soon as a person develops “symptoms” of COVID-19. (Id. ¶ 83). Finally, the SHU procedures

allegedly do “not allow for timely notification and management of clinical symptoms should they

arise, including some symptoms that can “rapidly deteriorate . . . to severe illness requiring

hospitalization and invasive treatment.” (Id.).

       Inmate Roger Goodwin, for example, was placed in SHU isolation after testing positive for

COVID-19.      (Goodwin Decl. (DE 26-4) ¶ 26).         Goodwin suffers from diabetes and an

immunodeficiency disorder, and takes daily medications for those conditions, some of which

require emergency use to prevent life-threatening complications. (Id. ¶¶ 5-9). However, when

he was placed in the SHU, he was not provided these “self-carry” medications for approximately

two days. (Id. ¶¶ 30-34). FBOP medical staff checked Goodwin’s temperature, blood pressure,

and pulse approximately twice a day, but did not provide treatment for COVID-19. (Id. ¶ 36).

After approximately 17 days, Goodwin was transported back to an FCI Butner-low dormitory on

a bus with approximately 20 or 30 other inmates. (Id. ¶ 38). He was not retested for COVID-19

prior to his release from the SHU. (Id.).


                                                  15




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 15 of 37
        Additionally, petitioner Maldonado reports he tested negative for the virus, but FCC-

Butner staff failed to “segregate” him until five days after receiving the test results. (Maldonado

Decl. (DE 26-12) ¶ 44). Another inmate in petitioner Maldonado’s housing unit, who initially

tested negative, developed a severe cough and remained on the unit for five or six days before

FCC-Butner staff removed him. (Id. ¶ 45). While not stated directly, this testimony suggests

respondents allowed inmates who tested positive or showed symptoms of the virus to remain in

their housing unit for approximately five days after testing positive. (See id.; see also Pet’rs’

Mem. (DE 25) at 18 (asserting that “[r]espondents did not move some residents who tested positive

until five days after receiving the results” and citing petitioner Maldonado’s declaration)).

       3.      Quarantine Procedures

       Respondents also have developed quarantine policies for inmates who are “close contacts

of a confirmed or suspected case,” new inmate admissions, certain transfer inmates, and inmates

releasing to residential reentry centers, home confinement, or full release. (Matevousian Mem.

(DE 26-24) at 4). According to petitioners, the designated quarantine areas do not sufficiently

protect against spread of the virus, based upon the following:

       1)      Quarantined inmates in one housing unit share a bathroom with non-quarantined
               inmates with only a “make-shift wall” separating the groups within the bathroom.
               (Maldonado Decl. (DE 26-12) ¶ 33).

       2)      An inmate orderly who is not under quarantine cleans the bathroom used by
               quarantined inmates, then returns to his housing unit. (Id.).

       3)      Inmates transferred into FCC-Butner whose COVID-19 status are unknown are
               quarantined in cells on a floor where cancer patients are housed. (See Ortiz Decl.
               (DE 26-14) ¶ 7). Inmate orderlies deliver food and medicine to both the cancer
               patients and the newly transferred patients. (Id. ¶ 9).

       4)      Of the 15 petitioners and third-party inmates who submitted declarations, most
               were in close contact with someone who tested positive or was showing symptoms

                                                 16




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 16 of 37
               of having the virus, but they were not placed in quarantine by FBOP officials. (See
               Ayers Decl. (DE 26-2) ¶¶ 25-26; Dailey Decl. (DE 26-3) ¶ 30; Hallinan Decl. (DE
               26-5) ¶ 22; Harrington Decl. (DE 26-6) ¶ 24; Harris Decl. (DE 26-7) ¶ 29; Hill
               Decl. (DE 26-8) ¶ 20; Huntley Decl. (DE 26-9) ¶¶ 21, 23; Kinard Decl. (DE 26-10)
               ¶ 19; Maldonado Decl. (DE 26-12) ¶¶ 44-45; Ortiz Decl. (DE 26-14) ¶ 11; Titus
               Decl. (DE 26-16) ¶ 36; Whyte Decl. (DE 26-17) ¶¶ 52-53).

       4.      Testing for COVID-19

       Petitioners also allege respondents failed to implement adequate testing at FCC-Butner.

As of May 8, 2020, FBOP staff had administered 459 tests to FCC-Butner inmates, representing

approximately 10 percent of the entire population of inmates. (Wilkerson Decl. Ex. 31 (DE 26-

32) at 17). Petitioners attest that respondents only “sporadically” conduct temperature checks and

require persons showing symptoms of COVID-19 to request a sick call and pay a co-pay. (See,

e.g., Dailey Decl. (DE 26-3) ¶¶ 29-30; Hallinan Decl. (26-5) ¶¶ 24-25; Krokos Dec. (DE 26-11)

¶¶ 53, 55-56, 61). Respondents report that as of June 3, 2020, 1,277 total inmates have been

tested, with 702 inmates having tested positive. (Resp’ts’ Stmt. (DE 36) ¶ 38; Harden Decl. (DE

39-25) ¶ 6). Respondents also note that CDC guidance does not currently recommend testing of

all asymptomatic inmates. (Harden Decl. (DE 39-25) ¶ 5).

E.     Home Confinement and Compassionate Release

       Petitioners also allege respondents have failed to appropriately exercise their statutory

authority to grant home confinement to medically vulnerable inmates.              Under 18 U.S.C.

§ 3624(c)(2), the FBOP may “place a prisoner in home confinement for the shorter of 10 percent

of the term of imprisonment of that prisoner or 6 months.” Under 34 U.S.C. § 60541, the FBOP

has authority to release eligible elderly or terminally ill offenders to home detention.

       On March 26, 2020, Attorney General William Barr issued a memorandum to respondent

Carvajal, directing him to prioritize the use of home confinement for certain inmates at risk of

                                                 17




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 17 of 37
complications from COVID-19.          (DE 26-22).      In addition to considering the statutory

requirements for granting home confinement, the memorandum directs FBOP staff to consider the

following non-exclusive factors before granting home confinement:

       1)      The age and vulnerability of the inmate to COVID-19;

       2)      The security level of the facility currently holding the inmate, with priority
               given to inmates residing in low and minimum security facilities;

       3)      The inmate’s conduct in prison, with inmates who have engaged in violent
               or gang-related activity in prison or who have incurred a [FBOP] violation
               within the last year not receiving priority treatment . . .;

       4)      The inmate’s score under PATTERN, with inmates who have anything
               above a minimum score not receiving priority treatment . . .;

       5)      Whether the inmate has a demonstrated and verifiable re-entry plan that will
               prevent recidivism and maximize public safety, including verification that
               the conditions under which the inmate would be confined upon release
               would present a lower risk of contracting COVID-19 than the inmate would
               face in his or her [FBOP] facility; and

       6)      The inmate’s crime of conviction, and assessment of the danger posed by
               the inmate to the community. Some offenses, such as sex offenses, will
               render an inmate ineligible for home detention. Other serious offenses
               should weigh more heavily against consideration for home detention.

(Id. at 2-3). The memorandum also directs that any inmate transferred to home confinement must

first complete a 14-day quarantine. (Id. at 3).

       On March 27, 2020, Congress enacted the Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281. The CARES Act provides in relevant

part that “if the Attorney General finds that emergency conditions will materially affect the

functioning of the [FBOP], the Director of the [FBOP] may lengthen the maximum amount of time

for which the Director is authorized to place a prisoner in home confinement under the first

sentence of [18 U.S.C. § 3624(c)] as the Director determines appropriate.” CARES Act of 2020,

                                                  18




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 18 of 37
Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516. On April 3, 2020, the Attorney General

issued second memorandum to respondent Carvajal, which made the requisite emergency finding

under the CARES Act. (DE 26-23 at 2). The April 3 memorandum thus had the effect of

expanding the FBOP’s authority to grant home confinement to any inmate regardless of whether

they are nearing the end of their sentence. (See id.). The Attorney General further noted that

“we are experiencing significant levels of [coronavirus] infections at several [FBOP] facilities . . . I

am therefore directing you to immediately review all inmates who have COVID-19 risk factors,

as established by the CDC, starting with inmates incarcerated at [FBOP facilities experiencing

significant levels of infections].” (Id. at 2-3).

       The Attorney General’s April 3 memorandum, however, cautioned against “simply

releas[ing] prison populations en masse onto the streets,” which may compromise public safety.

(Id. at 3).    Instead, respondent Carvajal was directed to “continue making the careful,

individualized determinations [the FBOP] makes in the typical case.” (Id. at 4).             Under the

April 3 memorandum, inmates selected for home confinement should be placed in 14-day

quarantine prior to transfer, or in appropriate cases, allowed to self-quarantine at home. (Id. at 3).

       In response to these directives, FCC-Butner officials have reviewed 932 inmates for

possible placement on home confinement. (Clark Decl. (DE 37-1) ¶ 32). Eighty-seven inmates

have been referred for placement in home confinement, 42 have been transferred to home

confinement, and nine inmates have been placed in residential reentry centers. (Id.). Twenty-

four inmates are pending transfer to home confinement, and an additional 24 inmates are awaiting

a final decision from the FBOP’s residential reentry management office. (Id. ¶¶ 32-33).




                                                    19




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 19 of 37
       The FBOP also can file motion for compassionate release on behalf of an inmate pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), in the inmate’s sentencing court. Alternatively, the inmate may

file motion for compassionate release on his own behalf “after [the inmate] has fully exhausted all

administrative rights to appeal a failure of the [FBOP] to bring a motion on [his] behalf or the lapse

of 30 days from the receipt of such a request by the warden of [his] facility, whichever is earlier.

18 U.S.C. § 3582(c)(1)(A).

       Fifty-six FCC-Butner inmates have been granted compassionate release by their sentencing

courts since March 2020.       (Clark Decl. (DE 37-1) ¶ 34). The FBOP has refused to seek

compassionate release on behalf of petitioners Ayers, Hill and Maldonado, and declarants

Goodwin, Harrington, and Krokos, despite their significant medical issues. (Ayers Decl. (DE 26-

2) ¶¶ 6-7, 32; Goodwin Decl. (DE 26-4) ¶¶ 5-11, 16-18; Harrington Decl. (DE 26-6) ¶¶ 4-7, 29;

Hill Decl. (DE 26-8) ¶¶ 6-8, 25; Maldonado Decl. (DE 26-12) ¶¶ 6-25, 46-47; Krokos Decl. (DE

26-11) ¶¶ 5-10, 68). Declarants Huntley and Krokos’s filed motions for compassionate release in

their sentencing courts, and the courts granted release over the government’s opposition.

(Huntley Decl. (DE 26-9) ¶¶ 22, 24; Krokos Decl. (DE 26-11) ¶ 68).

                                          DISCUSSION

A.     Standard of Review

       The court construes the instant motion as a motion for preliminary injunction where

respondents received notice of the motion, and the parties fully briefed the issues raised. See Fed.

R. Civ. P. 65(a); U.S. Dep’t of Labor v. Wolf Run Mining Co., 452 F.3d 275, 283 (4th Cir. 2006).

To obtain a preliminary injunction, petitioners must make a “clear showing” “[1] that [they are]

likely to succeed on the merits, [2] that [they are] likely to suffer irreparable harm in the absence


                                                 20




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 20 of 37
of preliminary relief, [3] that the balance of equities tips in [their] favor, and [4] that an injunction

is in the public interest.” Winter v. Natural Res. Def. Council, 555 U.S. 7, 20, 22 (2008).

Injunctive relief is an “extraordinary remedy” and to obtain it, plaintiff must satisfy each of the

four factors. Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346 (2009),

vacated 559 U.S. 1089, reinstated in pertinent part 607 F.3d 355 (2010).                    In addition,

“[m]andatory preliminary injunctive relief in any circumstance is disfavored, and warranted only

in the most extraordinary circumstances.” Taylor v. Freeman, 34 F.3d 266, 270 n.2 (4th Cir.

1994); see also Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir. 1980).

B.      Analysis

        1.      Petitioners’ Claims Are Not Cognizable in a Habeas Proceeding

        Petitioners’ substantive legal claim is that respondents violated the Eighth Amendment to

the United States Constitution by failing to adequately protect against the spread of coronavirus at

FCC-Butner. “The Eighth Amendment, which prohibits the infliction of ‘cruel and unusual

punishments,’ applies to claims by prisoners against corrections officials challenging conditions

of confinement.” Porter v. Clarke, 923 F.3d 348, 355 (4th Cir. 2019) (citation omitted).

        As a threshold matter, respondents contend that petitioners’ Eighth Amendment claim is

not cognizable in a § 2241 proceeding where petitioners are challenging their conditions of

confinement. The “essence of habeas corpus” is “an attack by a person in custody upon the

legality of that custody, and . . . the traditional function of the writ is to secure release from illegal

custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). In other words, the function of a

habeas petition is to challenge “the very fact or duration of [the petitioner’s] physical

imprisonment, and the relief that [the petitioner] seeks is a determination that he is entitled to


                                                   21




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 21 of 37
immediate release or a speedier release from that imprisonment . . . .” Id. at 500. With respect

to conditions of confinement claims, the Supreme Court in Preiser noted that “when a prisoner is

put under additional and unconstitutional restraints during his lawful custody, it is arguable that

habeas corpus will lie to remove the restraints making custody illegal.” Id. at 499. The Court,

however, expressly declined to decide whether conditions of confinement claims can be brought

in a habeas corpus proceeding. Id. The question left open in Preiser is squarely presented by the

instant petition.

        While the United States Court of Appeals for the Fourth Circuit has not addressed the issue

in a published opinion, “[s]even of the ten circuits that have addressed the issue in a published

decision have concluded that claims challenging conditions of confinement cannot be brought in

a habeas petition.” Wilborn v. Mansukhani, 795 F. App’x 157, 163 (4th Cir. 2019) (citing

Nettles v. Grounds, 830 F.3d 922, 933–34 (9th Cir. 2016); Spencer v. Haynes, 774 F.3d 467, 469–

70 (8th Cir. 2014); Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012); Davis v. Fechtel, 150

F.3d 486, 490 (5th Cir. 1998); McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811–12 (10th Cir.

1997); Graham v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991); Martin v. Overton, 391 F.3d 710,

714 (6th Cir. 2004)); see also Rodriguez v. Ratledge, 715 F. App’x 261, 265-66 (4th Cir. 2017)

(holding claim challenging transfer to a maximum security prison was not cognizable in a habeas

corpus proceeding); Braddy v. Wilson, 580 F. App’x 172, 173 (4th Cir. 2014) (holding challenge

to conditions of confinement was not cognizable in habeas corpus proceeding); but see Aamer v.

Obama, 742 F.3d 1023, 1036 (D.C. Cir. 2014); Jiminian v. Nash, 245 F.3d 144, 146–47 (2d Cir.

2001); Miller v. United States, 564 F.2d 103, 105 (1st Cir. 1977).2 In Wilborn, the Fourth Circuit


2
        The court also observes that even in those circuits where conditions of confinement claims are generally

                                                      22




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 22 of 37
ultimately concluded that “[t]his case presents no basis to deviate from our previous holdings” that

conditions of confinement claims are not cognizable in a habeas action. 795 F. App’x at 164.

Thus, the weight of authority both within and outside this circuit suggests that, as a general matter,

petitioners cannot challenge their conditions of confinement in a habeas corpus proceeding.

        Petitioners argue the court has jurisdiction over the § 2241 claims because they are seeking

release from confinement at FCC-Butner, which lies within the “essence” of habeas corpus. But

the fact that petitioners seek release from custody cannot transform their claims into a cognizable

habeas corpus action. Petitioners do not challenge the validity of their sentences or convictions,

or the FBOP’s administrative calculation of their release dates, which is the traditional “essence”

of habeas corpus. See Preiser, 411 U.S. at 484, 498-500. It is the nature of the substantive legal

claim itself and the pertinent factual allegations – in addition to the relief sought – that determines

whether the claim challenges “the validity of confinement” and thus sounds in habeas corpus.

Hill v. McDonough, 547 U.S. 573, 579-81 (2006); see also Muhammad v. Close, 549 U.S. 749,

754-55 (2004) (per curiam) (explaining the plaintiff’s substantive legal claims and factual

allegations “could not therefore be construed as seeking a judgment at odds with his conviction or

with the State’s calculation of time to be served” and therefore the plaintiff was not bringing a

claim “on which habeas relief could [be] granted on any recognized theory”); Nelson v. Campbell,

541 U.S. 637, 644-46 (2004) (analyzing factual theory of the claim to determine whether it sounded




foreclosed, some exceptions apply. See, e.g., Adams v. Bradshaw, 644 F.3d 481, 483 (6th Cir. 2011) (permitting
challenge to conditions of confinement in habeas where petitioners’ challenge to method of execution could render
death sentence effectively invalid).


                                                       23




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 23 of 37
in habeas or § 1983). Petitioners’ claims challenging unconstitutional conditions of confinement

do not sound in traditional habeas corpus, even though they seek release from confinement.

         Petitioners also assert their claims are cognizable in a § 2241 petition because they are

challenging the “fact” of their confinement, and no set of conditions can remedy the alleged

constitutional violations. As noted, Preiser holds that “when a state prisoner is challenging the

very fact or duration of his physical imprisonment, and the relief he seeks is a determination that

he is entitled to immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus.” 411 U.S. at 500. But read in context and in light of

subsequent precedent, the phrase “fact of physical imprisonment” refers to a challenge to the

legality vel non of the petitioner’s conviction or sentence. See id. at 498-500 (distinguishing

between inmate “who is making a constitutional challenge to the conditions of prison life, but not

to the fact or length of his custody”); see also Nelson, 541 U.S. at 643 (explaining habeas is proper

vehicle for challenging “the fact of [the inmate’s] conviction or the duration of his sentence”);

Muhammad, 549 U.S. at 754.

         Thus, although there “may ultimately be an area of limited substantive overlap

between . . . habeas corpus and § 1983,” Lee v. Winston, 717 F.2d 888, 892 (4th Cir. 1983),

petitioners have failed to establish that their paradigmatic conditions of confinement claims qualify

for such special treatment and therefore are cognizable habeas claims.3 See Nettles, 830 F.3d at

931-32 (discussing importance of distinguishing between core habeas petitions and suits


3
          The court recognizes, as discussed above, that the issue of whether conditions of confinement claims are
cognizable in a habeas corpus proceeding is unsettled, and the Fourth Circuit has not definitively resolved the question.
See, e.g., Aamer v. Obama, 742 F.3d 1023 (D.C. Cir. 2014). Although the court concludes that core conditions of
confinement claims of the type presented here are not cognizable in a habeas corpus action, the court also addresses
below the merits of petitioners’ claims.


                                                          24




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 24 of 37
challenging conditions of confinement); Wilborn, 795 F. App’x at 163 (explaining “this case”

presents no basis for deviating from the Fourth Circuit’s prior holdings that conditions of

confinement claims are not cognizable in habeas corpus proceedings).

       Finally, petitioners argue the court has authority to grant injunctive relief based on the

court’s purported “inherent authority to order the release of prisoners when necessary to cure an

ongoing constitutional violation.” (Pet’rs’ Mem. (DE 34) at 34-35). Petitioners, however, cite

no authority supporting their implied position that they can file a civil action for Eighth

Amendment violations on behalf of current federal inmates and invoke the court’s “equitable

authority” to grant injunctive relief without complying with the Prison Litigation Reform Act

(“PLRA”). The PLRA applies to all prisoner civil actions challenging conditions of confinement,

and imposes strict requirements regarding filing fees, administrative exhaustion, and carefully

crafted restrictions on injunctive relief. See 18 U.S.C. § 3626(a) (providing limits on the court’s

authority to order injunctive relief in a prisoner civil action); 28 U.S.C. § 1915(b)(1), (h); 42 U.S.C.

§ 1997e(a).    Thus, petitioners’ freestanding (non-habeas) claims for Eighth Amendment

violations must be filed in a prisoner civil rights action governed by the PLRA. See Porter v.

Nussle, 534 U.S. 516, 523-28 (2002). And in the absence of a properly filed civil action that

complies with the PLRA, the court lacks jurisdiction to order injunctive relief. Armstrong v.

Exceptional Child Center, Inc., 575 U.S. 320, 327-28 (2015) (“The power of federal courts of

equity to enjoin unlawful executive action is subject to express and implied statutory limitations.

Courts of equity can no more disregard statutory and constitutional requirements and provisions

than can courts of law.” (internal quotation and citations omitted)); Brown v. Plata, 563 U.S. 493,

538-39, 541 (2011) (noting the district court’s inherent equitable authority is subject to limitations


                                                  25




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 25 of 37
imposed by the PLRA). Notably, petitioners have expressly resisted converting this action into a

prisoner civil rights action under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). (Pet’rs’ Reply (DE 47) at 4 n.4).4

         In sum, the court holds petitioners’ conditions of confinement claims are not cognizable

habeas claims under § 2241.5 The court also lacks authority to order petitioners’ release under its

inherent equitable authority.

         2.       Likelihood of Success on the Merits

         Even assuming an Eighth Amendment conditions of confinement claim is cognizable in a

§ 2241 proceeding, petitioners have not made a “clear showing” that they are likely to succeed on

the merits. Under the Eighth Amendment, prison officials must “provide humane conditions of

confinement [by] ensur[ing] that inmates receive adequate food, clothing, shelter, and medical

care.” Farmer v. Brennan, 511 U.S. 825, 832 (1994); Scinto v. Stansberry, 841 F.3d 219, 225

(4th Cir. 2016). To determine whether an inmate’s “conditions of confinement amount to ‘cruel

and unusual punishment,’” the court evaluates the alleged unconstitutional conditions “against ‘the




4
         To the extent petitioners alternatively suggest that the court should treat this action as a civil action subject
to the PLRA, the court declines to do so. Petitioners do not consent to conversion of this action into a traditional
Bivens action, did not pay the appropriate filing fees (or file motions to proceed without prepayment of fees), and
admittedly have not exhausted their administrative remedies. 28 U.S.C. § 1915(b); 42 U.S.C. § 1997e; (see also Kelly
Decl. (DE 40-6) ¶¶ 9-16 (showing most of the petitioners have not even filed an administrative grievance related to
COVID-19 concerns)). Furthermore, even if the court did construe this action as a non-Bivens freestanding Eighth
Amendment case subject to the PLRA, the court would not grant the requested relief. Under the PLRA, the court
must give “substantial weight to any adverse impact on public safety or operation of the criminal justice system”
before granting the requested relief. See 18 U.S.C. § 3626(a)(1); see also Armstrong, 575 U.S. at 327-28 (explaining
court’s equitable authority to grant injunctive is subject to statutory restrictions). For the reasons set forth in the
following section, petitioners have not satisfied this standard.
5
          The court’s determination that petitioners’ claims are not cognizable in this habeas corpus action is a
preliminary determination made in the context of petitioners’ emergency motion, on the basis of limited briefing.
Accordingly, this conclusion of law is not binding on the parties for purposes the pending motion to dismiss, or in the
alternative, for summary judgment. See University of Texas v. Camenisch, 451 U.S. 390, 395 (1981).

                                                           26




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 26 of 37
evolving standards of decency that mark the progress of a maturing society.’” Id. (quoting Estelle

v. Gamble, 429 U.S. 97, 102 (1976)). “A prison official’s duty under the Eighth Amendment is

to ensure ‘reasonable safety,’ a standard that incorporates due regard for prison officials’

unenviable task of keeping dangerous men in safe custody under humane conditions.” Farmer,

511 U.S. at 844-45.

       As with any Eighth Amendment claim, a conditions of confinement claim has objective

and subjective components. Porter, 923 F.3d at 355. “To satisfy the ‘objective’ prong, an inmate

must ‘demonstrate that the deprivation alleged was, objectively, sufficiently serious.’”          Id.

(quoting Scinto, 841 F.3d at 225). And “[t]o be ‘sufficiently serious,’ the deprivation must be

‘extreme’ – meaning that it poses a ‘serious or significant physical or emotional injury resulting

from the challenged conditions,’ or ‘a substantial risk of serious harm resulting from . . . exposure

to the challenged conditions.’” Id. (quoting Scinto, 841 F.3d at 225); see also De’Lonta v.

Angelone, 330 F.3d 630, 634 (4th Cir. 2003).

       The subjective prong requires a petitioner challenging his conditions of confinement to

“demonstrate that prison officials acted with deliberate indifference.” Id. at 361; Scinto, 841 F.3d

at 225. “To prove deliberate indifference, [petitioners] must show that ‘the official kn[ew] of and

disregard[ed] an excessive risk to inmate health or safety.” Id. (quoting Farmer, 511 U.S. at 837).

However, “prison officials who actually knew of a substantial risk to inmate health or safety may

be found free from liability if they responded reasonably to the risk, even if the harm ultimately

was not averted.” Farmer, 511 U.S. at 844; Odom v. South Carolina Dep’t of Corr., 349 F.3d

765, 770 (4th Cir. 2003).




                                                 27




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 27 of 37
       Here, petitioners have submitted sufficient evidence to preliminarily establish the objective

prong of their claim. As respondents acknowledge, COVID-19 “poses significant health risks to

both the world and community at large.” (Resp’ts’ Opp. (DE 42) at 12; see also Beyer Decl. (DE

26-18) ¶¶ 1-12). The disease’s uncontrolled spread within FCC-Butner therefore presents a

“substantial risk of serious or substantial” physical injury resulting from the challenged conditions.

See Porter, 923 F.3d at 355.

       Turning to the subjective prong, respondents do not dispute that they were aware of the

risk posed by COVID-19 as early as January 2020.              (See Resp’ts’ Stmt. (DE 36) ¶ 10).

Accordingly, as to the deliberate indifference analysis, the only issue is whether respondents knew

of and disregarded the risk of harm, or, framed differently, whether they responded reasonably to

the risk. Farmer, 511 U.S. at 844.

       Petitioners have not demonstrated they are likely to succeed on the merits as to the

deliberate indifference component of their claim.        In response to the COVID-19 outbreak,

respondents immediately implemented extensive efforts to limit the spread of the virus and protect

inmate health and safety.      These efforts included screening inmates, staff and visitors for

symptoms; isolating and quarantining inmates exposed to the virus (depending on whether they

displayed symptoms); imposing limitations on movements within the facilities and visitation; and

conducting inmate and staff testing in accordance with guidelines from the CDC. Respondents

also have mandated extensive cleaning efforts, provided access to cleaning supplies and soap/hand

sanitizer, educated inmates and staff about the virus, and provided face coverings for staff and

inmates.




                                                 28




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 28 of 37
          This evidence shows that respondents have responded reasonably to the risk of harm caused

by a rapidly evolving global pandemic. See Farmer, 511 U.S. at 844. In a case remarkably

similar to the instant matter, the United States Court of Appeals for the Sixth Circuit held that the

precise preventative measures undertaken by respondents here constituted a reasonable response

to COVID-19.         Wilson v. Williams, __ F. 3d __, 2020 WL 3056217, at *8-11 (6th Cir. June 9,

2020).6     Accordingly, petitioners have not made a “clear showing” that they are likely to succeed

on their Eighth Amendment claim. See id. see also Swain v. Junior, 958 F.3d 1081, 1089-90

(11th Cir. 2020) (per curiam) (staying preliminary injunction where similar preventative measures

“likely do not amount to deliberate indifference”); Valentine v. Collier, 956 F.3d 797, 801-03 (5th

Cir. 2020) (per curiam) (same).

          As thoroughly described above, petitioners submitted numerous declarations, expert

witness testimony, and documentary evidence in support of their allegations that petitioners have

been deliberately indifferent to the risk of COVID-19.                      This evidence, however, does not

undermine the court’s finding that respondents carefully and proactively responded to the

pandemic.

          For example, petitioners note that FCC-Butner is overcrowded and thus social distancing

is impossible, particularly in housing units at FCI Butner-low, where up to 150 inmates may reside

in one unit. Petitioners also emphasize the inmates and staff travel between units for work

assignments, including some units where inmates are in quarantine or isolation due to exposure to

COVID-19.         Respondents, however, have reasonably responded to these risks by limiting


6
          Notably, petitioners heavily rely on the district court opinion in Wilson in support of their argument that they
are likely to succeed on the merits of their claims. The Sixth Circuit, however, held the opposite, and reversed the
district court’s grant of preliminary injunctive relief.

                                                           29




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 29 of 37
movement within FCC-Butner to essential activities, increasing cleaning practices, requiring use

of masks, and educating inmates and staff about how the virus spreads. Even assuming social

distancing is impossible in many situations at FCC-Butner, there is no evidence that respondents

deliberately disregarded this risk. The fact that respondents’ response may prove inadequate to

prevent the spread of COVID-19 does not establish they were deliberately indifferent. See

Farmer, 511 U.S. at 844; see also Wilson, 2020 WL 3056217, at *10 (“The [FBOP’s] ongoing and

dynamic response to a novel threat can hardly [constitute deliberate indifference].”).

       Petitioners also criticize FCC-Butner’s testing, quarantine, and isolation practices. As to

the quarantine procedures, petitioners argue that many of them were not quarantined after potential

exposure to the virus. The submitted evidence, however, does not indicate respondents were

aware of petitioners’ alleged exposure to the virus and failed to quarantine. (See Ayers Decl. (DE

26-2) ¶¶ 25-26; Dailey Decl. (DE 26-3) ¶ 30; Hallinan Decl. (DE 26-5) ¶ 22; Harrington Decl. (DE

26-6) ¶ 24; Harris Decl. (DE 26-7) ¶ 20; Hill Decl. (DE 26-8) ¶ 29; Huntley Decl. (DE 26-9) ¶¶ 21,

23; Kinard Decl. (DE 26-10) ¶ 19; Maldonado Decl. (DE 26-12) ¶¶ 44-45; Ortiz Decl. (DE 26-14)

¶ 11; Titus Decl. (DE 26-16); ¶ 36; Whyte Decl. (DE 26-17) ¶¶ 52-53). To the extent petitioner

Maldonado arguably alleges that FBOP officials failed to “segregate” him from other inmates who

tested positive, this single instance of failure to follow the quarantine policy is hardly sufficient to

establish deliberate indifference on the part of high-ranking BOP officials, particularly in the face

of an emergent public health crisis. See Swain, 958 F.3d at 1090; Walker v. Peters, 233 F.3d 494,

501 (7th Cir. 2000); cf. Wilson v. Seiter, 501 U.S. 294, 303 (1991) (noting the “constraints facing




                                                  30




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 30 of 37
official[s]” are relevant to the Eighth Amendment analysis).7 Additionally, the fact that inmate

orderlies are required to move between quarantine and non-quarantine units does not establish

deliberate indifference, particularly where respondents have implemented twice daily screenings

for all inmate workers. (Stock Decl. (DE 37-10) ¶ 40).

         Regarding the isolation practices, petitioners testified that inmates must present with a

fever to be placed in isolation. (Ayers Decl. (DE 26-2) ¶ 26; Hill Decl. (DE 26-8) ¶ 20; Hallinan

Decl. (DE 26-5) ¶ 25). Petitioners’ expert criticizes this procedure as inconsistent with CDC

guidance that any person who develops “symptoms” of COVID-19 should be isolated, regardless

of whether they have a fever. (Beyer Decl. (DE 26-18) ¶ 83). But this is precisely the type of

medical disagreement between experts that does not state a claim for deliberate indifference.

Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). The important point, for purposes of the

deliberate indifference analysis, is that medical staff are evaluating inmates who develop

symptoms and making medical judgment calls about which inmates require isolation.8



7
         Petitioner Maldonado also expresses concerns that certain inmates who tested positive for COVID-19
returned to his unit after 14 days in isolation. Although they were housed in a different section of the unit, the infected
inmates shared the same bathroom with non-quarantined inmates. (Maldonado Decl. (DE 26-12) ¶¶ 32-33).
Petitioner Maldonado acknowledges, however, that FCC-Butner staff temporarily moved non-quarantined inmates
when the infected inmates showered, installed a “make-shift wall” to separate the infected inmates from the other
inmates in the bathroom, and cleaned and disinfected the bathrooms after the showers. (Id. ¶ 33). In any event, these
ambiguous assertions suggesting limited intermingling between quarantined and non-quarantined inmates do not rise
to the level of deliberate indifference for the reasons described above. Isolated incidents of failure to follow
quarantine policy are not sufficient, in this context, to establish an Eighth Amendment violation. See Swain, 958
F.3d at 1090; Walker, 233 F.3d at 501.
8
          Petitioners also allege that isolation is the SHU is not medically sound where the SHU does not provide for
full isolation between inmates and staff. But that is a function of prison life itself, as the staff and inmate orderlies
must have some limited interaction with inmates. There is no indication, for example, that staff are not provided with
personal protective equipment during the required interactions. As to the allegation that the SHU does not provide a
system for “timely notification and management of symptoms,” the court has not been presented with evidence that
prisoners cannot request emergency medical care if they develop symptoms. Inmate Goodwin also testified that he
was evaluated twice per day when he was isolated in the SHU. (Goodwin Decl. (DE 26-4) ¶ 36). The court similarly
finds no evidence of deliberate indifference in Goodwin’s testimony that he was not provided treatment for COVID-

                                                           31




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 31 of 37
        Petitioners also take issue with the FBOP’s alleged policy that inmates must pay a $2.00

co-pay before they can obtain an evaluation from a medical provider for potential COVID-19

symptoms. Petitioners, however, present no evidence that any inmates who requested a screening

were denied one on the basis of inability to pay the co-pay. As with the isolation practices, the

court defers to the FBOP’s decision regarding how to implement its screening procedures. The

constitution requires the FBOP to provide reasonable screening, leaving the precise

implementation to the FBOP’s experts. See Farmer, 511 U.S. at 844.

        As to the alleged lack of testing, respondents’ undisputed evidence is that CDC guidelines

do not currently advise testing of all inmates. (See Harden Decl. (DE 39-25) ¶ 5). Nevertheless,

due to a recent outbreak at FCI Butner-low, FBOP staff now have tested all inmates at that facility.

(Id.). This effort at expanded testing in the wake of an outbreak (and without court intervention)

does not suggest respondents are acting with deliberate indifference to the risk posed by COVID-

19. Wilson, 2020 WL 3056217, at *8.

        Respondents argue that the recent increase in infections and deaths at FCC-Butner

demonstrate that either respondents are not appropriately implementing the preventative measures

discussed above, or that such measures are insufficient. While this evidence is tragic, continued

spread of a novel, highly contagious virus cannot standing alone establish respondents failed to

reasonably respond to the virus. See Scinto, 841 F.3d at 225–26 (distinguishing subjective and

objective components of Eighth Amendment claim); see also Swain, 958 F.3d at 1089-90 (noting

district court erred by “collaps[ing] the subjective and objective components” of the Eighth



19 while in isolation where there is no indication that he developed symptoms that required treatment. (See Goodwin
Decl. (DE 26-4) ¶¶ 30-38).

                                                        32




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 32 of 37
Amendment analysis and “treat[ing] the increase in COVID-19 infections as proof that defendants

deliberately disregarded an intolerable risk”). In other words, that the harm was not ultimately

averted does not establish respondents failed to respond reasonably to the risk or otherwise acted

with deliberate indifference. See Farmer, 511 U.S. at 844.

       Finally, petitioners allege respondents were deliberately indifferent because they failed to

transfer enough inmates out of FCC-Butner, either through their home confinement or transfer

authority, or by moving for compassionate release in the sentencing court. Petitioners allege, for

example, that only one percent of FCC-Butner’s population has been approved for home

confinement, and thus respondents allegedly have ignored the Attorney General’s directive to

“maximize” use of home confinement. (See Reply (DE 47) at 7).

       The Eighth Amendment does not require FBOP officials to take all conceivable steps to

prevent the spread of COVID-19, provided their response to the virus remains reasonable. See

Farmer, 511 U.S. at 844. As respondents note, public safety and similar considerations limit their

ability to conduct widespread transfers to home confinement or other correctional institutions.

Wilson, 501 U.S. at 303 (explaining “constraints facing the official” are relevant consideration in

the Eighth Amendment analysis). Accordingly, the fact that respondents have not “maximized”

use of home confinement and other release provisions to reduce the FCC-Butner population does

not establish an Eighth Amendment violation. See Parrish ex rel. Lee v. Cleveland, 372 F.3d 294,

309 (4th Cir. 2004) (“As we have often made clear, the question in deliberate indifference cases is

not whether the officials could have taken additional precautions . . . but whether they disregarded

an excessive risk to health or safety” (internal quotation omitted)); Brown v. Harris, 240 F.3d 383,

390 (4th Cir. 2001); see also Wilson, 2020 WL 3056217, at *11 (“In light of the [FBOP’s] other


                                                33




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 33 of 37
measures to prevent the spread of COVID-19, and given the limitations on the [FBOP’s] authority

to release inmates, its failure to make robust use of transfer, home confinement, or furlough to

remove inmates in the medically-vulnerable subclass from [FCI-Elkton] does not constitute

deliberate indifference.”).

       In sum, petitioners have not made a “clear showing” that they are likely to succeed on the

merits of their Eighth Amendment claim.         The extensive evidence presented, while raising

isolated concerns about the FBOP’s failure to enforce its plan to mitigate the spread of COVID-

19, does not rise to the level of deliberate indifference to a known risk of harm.

       The court’s determination that petitioners have not demonstrated likelihood of success on

the merits is dispositive, and the instant motion must be denied on that basis alone. See Real

Truth About Obama, 575 F.3d at 346. The court, however, proceeds to analyze the remaining

factors in the event such analysis is necessary for purposes of appellate review.

       3.      Irreparable Harm

       Turning to irreparable harm, petitioners must establish they are “likely to suffer irreparable

harm in the absence of preliminary relief.” Winter, 555 U.S. at 20. To satisfy this factor,

petitioners “must make a clear showing of irreparable harm and the required irreparable harm must

be neither remote nor speculative, but actual and imminent.” Scotts Co. v. United Indus. Corp.,

315 F.3d 264, 283 (4th Cir. 2002).

       The court finds petitioners have sufficiently established likelihood of irreparable harm.

The medically vulnerable subclass members are likely to suffer imminent serious medical

complications (including death) if they contract COVID-19. (See, e.g., Beyer Decl. (DE 26-18)).

An order directing respondents to “release” the subclass members to home confinement, halfway


                                                 34




         Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 34 of 37
house, another FBOP facility where COVID-19 is not spreading, or to medical furlough would

reduce their chances of contracting COVID-19. (Id.). The risk of irreparable injury also is

“likely” where the outbreak at FCC-Butner is worsening by the day. (See, e.g., Wilkerson Decl.

(DE 48)). Accordingly, petitioners have made a clear showing they are likely to suffer irreparable

harm in the absence of injunctive relief. See Wilson, 2020 WL 3056217, at *11 (“The district

court correctly noted that inmates at [FCI-Elkton] face a risk of irreparable injury if they are

infected by COVID-19.”).9

         4.       Balance of Equities and the Public Interest

         The final factors, the balance of the equities and the public interest, “merge” when the

government is the party opposing the preliminary injunction. Roe v. Dep’t of Def., 947 F.3d 207,

230 (4th Cir. 2020) (citing Nken v. Holder, 556 U.S. 418, 435 (2009)). Petitioners have not made

a clear showing that these factors weigh in favor of granting preliminary relief.

         As respondents note, “the sweeping relief requested here would undermine [the FBOP’s]

systemic response to the COVID-19 pandemic; inappropriately insert the judicial branch into

policy decisions that have been assigned to expert prison administrators, and require [the FBOP]

to defy the CDC’s guidance to restrict prisoner movements during the pandemic to avoid the

unnecessary risk of spreading the virus.” (Resp’ts’ Opp. (DE 42) at 24). The public interest also

is not served by immediate release of inmates without proper and thorough vetting of their release

plans, housing situation, individual medical needs, and likelihood of recidivism. See Wilson,



9
          As respondents argue, petitioners and other members of the medically vulnerable subclass individually can
apply for home confinement, halfway house placement, compassionate release, or medical furloughs. But the
evidence here shows that respondents only rarely approve such requests. (Clark Decl. (DE 37-1) ¶¶ 14-49). The
relief sought by petitioners would dramatically expedite and expand these release avenues for the medically vulnerable
subclass.

                                                         35




           Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 35 of 37
2020 WL 3056217, at *11. Although petitioners’ requested relief purports to provide review of

release plans before release, the expedited review period (only 48 hours) cannot reasonably permit

FBOP or an independent expert to fully evaluate all subclass members’ release planning needs or

threat to public safety.

        The court agrees with petitioners that the public interest is served by preventing

unnecessary illness and death and slowing the spread of the virus. Respondents, however, have

made reasonable efforts to achieve those goals. Particularly in the absence of substantial evidence

showing respondents were deliberately indifferent to the spread of COVID-19, the record at this

stage does not present “extraordinary circumstances” justifying judicial intervention in the

management of FCC-Butner’s response to the virus. See Taylor, 34 F.3d at 268 (“It is well

established that absent the most extraordinary circumstances, federal courts are not to immerse

themselves in the management of state prisons or substitute their judgment for that of the trained

penological authorities charged with the administration of such facilities.”); see also S. Bay United

Pentecostal Church, __ S. Ct. __, 2020 WL 2813056, at *1 (Roberts, C.J., concurring) (“Our

constitution principally entrusts ‘[t]he safety and the health of the people’ to the politically

accountable officials of the States ‘to guard and protect.’ When those officials ‘undertake[] to act

in areas fraught with medical and scientific uncertainties, there latitude ‘must be especially

broad.’”) (quoting Jacobson v. Massachusetts, 197 U.S. 11, 38 (1905) and Marshall v. United

States, 414 U.S. 417, 427 (1974)). In light of the countervailing public interest concerns set forth

above and considering the scope of relief sought, petitioners have not made a “clear showing” that

injunctive relief serves the public interest or that the balance of equities tips in their favor.




                                                   36




          Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 36 of 37
                                       CONCLUSION

       Based on the foregoing, petitioners’ motion for temporary restraining order, preliminary

injunction, and writ of habeas corpus (DE 24) is DENIED.

       SO ORDERED, this the 11th day of June, 2020.



                                           _____________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                              37




        Case 5:20-hc-02088-FL Document 62 Filed 06/11/20 Page 37 of 37
